355 U.S. 5 (1957)
KRASNOV ET AL.
v.
UNITED STATES.
No. 238.
Supreme Court of United States.
Decided October 14, 1957.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
C. Brewster Rhoads for appellants in No. 238.
Robert L. Wright and Milton M. Gottesman for appellants in No. 254.
Joseph F. Padlon for appellant in No. 255.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Daniel M. Friedman and Joseph F. Tubridy for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE WHITTAKER are of the opinion that probable jurisdiction should be noted.
NOTES
[*]  Together with No. 254, Comfy Manufacturing Co. et al. v. United States, and No. 255, Oppenheimer v. United States, also on appeals from the same court.